
	
		112th CONGRESS
		1st Session
		S. 1619
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for identification of misaligned
		  currency, require action to correct the misalignment, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Currency Exchange Rate Oversight
			 Reform Act of 2011.
		2.DefinitionsIn this Act:
			(1)Administering authorityThe term administering
			 authority means the authority referred to in section 771(1) of the
			 Tariff Act of 1930 (19 U.S.C. 1677(1)).
			(2)Agreement on government
			 procurementThe term
			 Agreement on Government Procurement means the agreement referred
			 to in section 101(d)(17) of the Uruguay Round Agreements Act (19 U.S.C.
			 3511(d)(17)).
			(3)CountryThe term country means a
			 foreign country, dependent territory, or possession of a foreign country, and
			 may include an association of 2 or more foreign countries, dependent
			 territories, or possessions of countries into a customs union outside the
			 United States.
			(4)Exporting countryThe term exporting country
			 means the country in which the subject merchandise is produced or
			 manufactured.
			(5)Fundamental misalignmentThe term fundamental
			 misalignment means a significant and sustained undervaluation of the
			 prevailing real effective exchange rate, adjusted for cyclical and transitory
			 factors, from its medium-term equilibrium level.
			(6)Fundamentally misaligned
			 currencyThe term
			 fundamentally misaligned currency means a foreign currency that is
			 in fundamental misalignment.
			(7)Real effective exchange rateThe term real effective exchange
			 rate means a weighted average of bilateral exchange rates, expressed in
			 price-adjusted terms.
			(8)SecretaryThe term Secretary means the
			 Secretary of the Treasury.
			(9)SterilizationThe term sterilization means
			 domestic monetary operations taken to neutralize the monetary impact of
			 increases in reserves associated with intervention in the currency exchange
			 market.
			(10)Subject merchandiseThe term subject merchandise
			 means the merchandise subject to an antidumping investigation, review,
			 suspension agreement, or order referred to in section 771(25) of the Tariff Act
			 of 1930 (19 U.S.C. 1677(25)).
			(11)WTO agreementThe term WTO Agreement means
			 the agreement referred to in section 2(9) of the Uruguay Round Agreements Act
			 (19 U.S.C. 3501(9)).
			3.Report on international monetary policy and
			 currency exchange rates
			(a)Reports required
				(1)In generalNot later than March 15 and September 15 of
			 each calendar year, the Secretary, after consulting with the Chairman of the
			 Board of Governors of the Federal Reserve System and the Advisory Committee on
			 International Exchange Rate Policy, shall submit to Congress and make public, a
			 written report on international monetary policy and currency exchange
			 rates.
				(2)ConsultationsOn or before March 30 and September 30 of
			 each calendar year, the Secretary shall appear, if requested, before the
			 Committee on Banking, Housing, and Urban Affairs and the Committee on Finance
			 of the Senate and the Committee on Financial Services and the Committee on Ways
			 and Means of the House of Representatives to provide testimony on the reports
			 submitted pursuant to paragraph (1).
				(b)Content of reportsEach report submitted under subsection (a)
			 shall contain the following:
				(1)An analysis of currency market developments
			 and the relationship between the United States dollar and the currencies of
			 major economies and trading partners of the United States.
				(2)A review of the economic and monetary
			 policies of major economies and trading partners of the United States, and an
			 evaluation of how such policies impact currency exchange rates.
				(3)A description of any currency intervention
			 by the United States or other major economies or trading partners of the United
			 States, or other actions undertaken to adjust the actual exchange rate relative
			 to the United States dollar.
				(4)An evaluation of the domestic and global
			 factors that underlie the conditions in the currency markets, including—
					(A)monetary and financial conditions;
					(B)accumulation of foreign assets;
					(C)macroeconomic trends;
					(D)trends in current and financial account
			 balances;
					(E)the size, composition, and growth of
			 international capital flows;
					(F)the impact of the external sector on
			 economic growth;
					(G)the size and growth of external
			 indebtedness;
					(H)trends in the net level of international
			 investment; and
					(I)capital controls, trade, and exchange
			 restrictions.
					(5)A list of currencies designated as
			 fundamentally misaligned currencies pursuant to section 4(a)(2), and a
			 description of any economic models or methodologies used to establish the
			 list.
				(6)A list of currencies designated for
			 priority action pursuant to section 4(a)(3).
				(7)An identification of the nominal value
			 associated with the medium-term equilibrium exchange rate, relative to the
			 United States dollar, for each currency listed under paragraph (6).
				(8)A description of any consultations
			 conducted or other steps taken pursuant to section 5, 6, or 7, including any
			 actions taken to eliminate the fundamental misalignment.
				(9)A description of any determination made
			 pursuant to section 9(a).
				(c)ConsultationsThe Secretary shall consult with the
			 Chairman of the Board of Governors of the Federal Reserve System and the
			 Advisory Committee on International Exchange Rate Policy with respect to the
			 preparation of each report required under subsection (a). Any comments provided
			 by the Chairman of the Board of Governors of the Federal Reserve System or the
			 Advisory Committee on International Exchange Rate Policy shall be submitted to
			 the Secretary not later than the date that is 15 days before the date each
			 report is due under subsection (a). The Secretary shall submit the report to
			 Congress after taking into account all comments received from the Chairman and
			 the Advisory Committee.
			4.Identification of fundamentally misaligned
			 currencies
			(a)Identification
				(1)In generalThe Secretary shall analyze on a semiannual
			 basis the prevailing real effective exchange rates of foreign
			 currencies.
				(2)Designation of fundamentally misaligned
			 currenciesWith respect to
			 the currencies of countries that have significant bilateral trade flows with
			 the United States, and currencies that are otherwise significant to the
			 operation, stability, or orderly development of regional or global capital
			 markets, the Secretary shall determine whether any such currency is in
			 fundamental misalignment and shall designate such currency as a fundamentally
			 misaligned currency.
				(3)Designation of currencies for priority
			 actionThe Secretary shall
			 designate a currency identified under paragraph (2) for priority action if the
			 country that issues such currency is—
					(A)engaging in protracted large-scale
			 intervention in the currency exchange market, particularly if accompanied by
			 partial or full sterilization;
					(B)engaging in excessive and prolonged
			 official or quasi-official accumulation of foreign exchange reserves and other
			 foreign assets, for balance of payments purposes;
					(C)introducing or substantially modifying for
			 balance of payments purposes a restriction on, or incentive for, the inflow or
			 outflow of capital, that is inconsistent with the goal of achieving full
			 currency convertibility; or
					(D)pursuing any other policy or action that,
			 in the view of the Secretary, warrants designation for priority action.
					(b)ReportsThe Secretary shall include a list of any
			 foreign currency designated under paragraph (2) or (3) of subsection (a) and
			 the data and reasoning underlying such designations in each report required by
			 section 3.
			5.Negotiations and consultations
			(a)In generalUpon designation of a currency pursuant to
			 section 4(a)(2), the Secretary shall seek to consult bilaterally with the
			 country that issues such currency in order to facilitate the adoption of
			 appropriate policies to address the fundamental misalignment.
			(b)Consultations involving currencies
			 designated for priority actionWith respect to each currency designated
			 for priority action pursuant to section 4(a)(3), the Secretary shall, in
			 addition to seeking to consult with a country pursuant to subsection
			 (a)—
				(1)seek the advice of the International
			 Monetary Fund with respect to the Secretary’s findings in the report submitted
			 to Congress pursuant to section 3(a); and
				(2)encourage other governments, whether
			 bilaterally or in appropriate multinational fora, to join the United States in
			 seeking the adoption of appropriate policies by the country described in
			 subsection (a) to eliminate the fundamental misalignment.
				6.Failure to adopt appropriate
			 policies
			(a)In generalNot later than 90 days after the date on
			 which a currency is designated for priority action pursuant to section 4(a)(3),
			 the Secretary shall determine whether the country that issues such currency has
			 adopted appropriate policies, and taken identifiable action, to eliminate the
			 fundamental misalignment. The Secretary shall promptly notify Congress of such
			 determination and publish notice of the determination in the Federal Register.
			 If the Secretary determines that the country that issues such currency has
			 failed to adopt appropriate policies, or take identifiable action, to eliminate
			 the fundamental misalignment, the following shall apply with respect to the
			 country until a notification described in section 7(b) is published in the
			 Federal Register:
				(1)Adjustment under antidumping
			 lawFor purposes of an
			 antidumping investigation under subtitle B of title VII of the Tariff Act of
			 1930 (19 U.S.C. 1673 et seq.), or a review under subtitle C of such Act (19
			 U.S.C. 1675 et seq.), the following shall apply:
					(A)In generalThe administering authority shall ensure a
			 fair comparison between the export price and the normal value by adjusting the
			 price used to establish export price or constructed export price to reflect the
			 fundamental misalignment of the currency of the exporting country.
					(B)Sales subject to adjustmentThe adjustment described in subparagraph
			 (A) shall apply with respect to subject merchandise sold on or after the date
			 that is 30 days after the date the currency of the exporting country is
			 designated for priority action pursuant to section 4(a)(3).
					(2)Federal procurement
					(A)In generalThe President shall prohibit the
			 procurement by the Federal Government of products or services from the
			 country.
					(B)ExceptionThe prohibition provided for in
			 subparagraph (A) shall not apply with respect to a country that is a party to
			 the Agreement on Government Procurement.
					(3)Request for IMF actionThe United States shall inform the Managing
			 Director of the International Monetary Fund of the failure of the country to
			 adopt appropriate policies, or to take identifiable action, to eliminate the
			 fundamental misalignment, and the actions the country is engaging in that are
			 identified in section 4(a)(3), and shall request that the Managing Director of
			 the International Monetary Fund—
					(A)consult with such country regarding the
			 observance of the country's obligations under article IV of the International
			 Monetary Fund Articles of Agreement, including through special consultations,
			 if necessary; and
					(B)formally report the results of such
			 consultations to the Executive Board of the International Monetary Fund within
			 180 days of the date of such request.
					(4)OPIC
			 financingThe Overseas
			 Private Investment Corporation shall not approve any new financing (including
			 insurance, reinsurance, or guarantee) with respect to a project located within
			 the country.
				(5)Multilateral bank financing
					(A)In generalThe Secretary shall instruct the United
			 States Executive Director at each multilateral bank to oppose the approval of
			 any new financing (including loans, other credits, insurance, reinsurance, or
			 guarantee) to the government of the country or for a project located within the
			 country.
					(B)Multilateral bankThe term multilateral bank
			 includes each of the international financial institutions described in section
			 1701(c)(2) of the International Financial Institutions Act (22 U.S.C.
			 262r).
					(b)Waiver
				(1)In generalThe President may waive any action provided
			 for under subsection (a) if the President determines that—
					(A)taking such action would cause serious harm
			 to the national security of the United States; or
					(B)it is in the vital economic interest of the
			 United States to do so and taking such action would have an adverse impact on
			 the United States economy greater than the benefits of such action.
					(2)NotificationThe President shall promptly notify
			 Congress of a determination under paragraph (1) (and the reasons for the
			 determination, if made under paragraph (1)(B)) and shall publish notice of the
			 determination (and the reasons for the determination, if made under paragraph
			 (1)(B)) in the Federal Register.
				(c)ReportsThe Secretary shall describe any action or
			 determination pursuant to subsection (a) or (b) in the first semiannual report
			 required by section 3 after the date of such action or determination.
			7.Persistent failure to adopt appropriate
			 policies
			(a)Persistent failure To adopt appropriate
			 policiesNot later than 360
			 days after the date on which a currency is designated for priority action
			 pursuant to section 4(a)(3), the Secretary shall determine whether the country
			 that issues such currency has adopted appropriate policies, and taken
			 identifiable action, to eliminate the fundamental misalignment. The Secretary
			 shall promptly notify Congress of such determination and shall publish notice
			 of the determination in the Federal Register. If the Secretary determines that
			 the country that issues such currency has failed to adopt appropriate policies,
			 or take identifiable action, to eliminate the fundamental misalignment, in
			 addition to the actions described in section 6(a), the following shall apply
			 with respect to the country until a notification described in subsection (b) is
			 published in the Federal Register:
				(1)Action at the WTOThe United States Trade Representative
			 shall request consultations in the World Trade Organization with the country
			 regarding the consistency of the country's actions with its obligations under
			 the WTO Agreement.
				(2)Remedial intervention
					(A)In generalThe Secretary shall consult with the Board
			 of Governors of the Federal Reserve System to consider undertaking remedial
			 intervention in international currency markets in response to the fundamental
			 misalignment of the currency designated for priority action, and coordinating
			 such intervention with other monetary authorities and the International
			 Monetary Fund. In doing so, the Secretary shall consider the impact of such
			 intervention on domestic economic growth and stability, including the impact on
			 interest rates.
					(B)Notice to countryAt the same time the Secretary takes action
			 under subparagraph (A), the Secretary shall notify the country that issues such
			 currency of the consultations under subparagraph (A).
					(b)NotificationThe Secretary shall promptly notify
			 Congress when a country that issues a currency designated for priority action
			 pursuant to section 4(a)(3) adopts appropriate policies, or takes identifiable
			 action, to eliminate the fundamental misalignment, and publish notice of the
			 action of that country in the Federal Register.
			(c)Waiver
				(1)In generalThe President may waive any action provided
			 for under this section, or extend any waiver provided for under section 6(b),
			 if the President determines that—
					(A)taking such action would cause serious harm
			 to the national security of the United States; or
					(B)it is in the vital economic interest of the
			 United States to do so, and that taking such action would have an adverse
			 impact on the United States economy substantially out of proportion to the
			 benefits of such action.
					(2)NotificationThe President shall promptly notify
			 Congress of a determination under paragraph (1) (and the reasons for the
			 determination, if made under paragraph (1)(B)) and shall publish notice of the
			 determination (and the reasons for the determination, if made under paragraph
			 (1)(B)) in the Federal Register.
				(d)Disapproval of waiverIf the President waives an action pursuant
			 to subsection (c)(1)(B), or extends a waiver provided for under section
			 6(b)(1)(B), the waiver shall cease to have effect upon the enactment of a
			 resolution of disapproval described in section 8(a)(2).
			(e)ReportsThe Secretary shall describe any action or
			 determination pursuant to subsection (a), (b), or (c) in the first semiannual
			 report required by section 3 after the date of such action or
			 determination.
			8.Congressional disapproval of
			 waiver
			(a)Resolution of Disapproval
				(1)IntroductionIf a resolution of disapproval is
			 introduced in the House of Representatives or the Senate during the 90-day
			 period (not counting any day which is excluded under section 154(b)(1) of the
			 Trade Act of 1974 (19 U.S.C.
			 2194(b)(1))), beginning on the date on which the President first notifies
			 Congress of a determination to waive action with respect to a country pursuant
			 to section 7(c)(1)(B), that resolution of disapproval shall be considered in
			 accordance with this subsection.
				(2)Resolution of disapprovalIn this subsection, the term
			 resolution of disapproval means only a joint resolution of the two
			 Houses of the Congress, the sole matter after the resolving clause of which is
			 as follows: That Congress does not approve the determination of the
			 President under ___________ of the Currency
			 Exchange Rate Oversight Reform Act of 2011 with respect to
			 ______, of which Congress was notified on _____., with the first blank
			 space being filled section 7(c)(1)(B) or section 6(b)(1)(B), whichever is
			 applicable, the second blank space being filled with the name of the
			 appropriate country, and the third blank space being filled with the
			 appropriate date.
				(3)Procedures for considering
			 resolutions
					(A)Introduction and referralResolutions of disapproval—
						(i)in the House of Representatives—
							(I)may be introduced by any Member of the
			 House;
							(II)shall be referred to the Committee on
			 Financial Services and, in addition, to the Committee on Rules; and
							(III)may not be amended by either Committee;
			 and
							(ii)in the Senate—
							(I)may be introduced by any Member of the
			 Senate;
							(II)shall be referred to the Committee on
			 Banking, Housing, and Urban Affairs; and
							(III)may not be amended.
							(B)Committee discharge and floor
			 considerationThe provisions
			 of subsections (c) through (f) of section 152 of the
			 Trade Act of 1974 (other than
			 paragraph (3) of such subsection (f)) (19 U.S.C. 2192 (c) through (f))
			 (relating to committee discharge and floor consideration of certain resolutions
			 in the House and Senate) apply to a resolution of disapproval under this
			 section to the same extent as such subsections apply to joint resolutions under
			 such section 152.
					(b)Rules of House of Representatives and
			 SenateThis section is
			 enacted by Congress—
				(1)as an exercise of the rulemaking power of
			 the House of Representatives and the Senate, respectively, and as such is
			 deemed a part of the rules of each House, respectively, and the rules provided
			 for in this section supersede other rules only to the extent that they are
			 inconsistent with such other rules; and
				(2)with the full recognition of the
			 constitutional right of either House to change the rules provided for in this
			 section (so far as relating to the procedures of that House) at any time, in
			 the same manner, and to the same extent as any other rule of that House.
				9.International financial institution
			 governance arrangements
			(a)Initial
			 reviewNotwithstanding any
			 other provision of law, before the United States approves a proposed change in
			 the governance arrangement of any international financial institution, as
			 defined in section 1701(c)(2) of the International Financial Institutions Act
			 (22 U.S.C. 262r(c)(2)), the Secretary shall determine whether any member of the
			 international financial institution that would benefit from the proposed
			 change, in the form of increased voting shares or representation, has a
			 currency that was designated a currency for priority action pursuant to section
			 4(a)(3) in the most recent report required by section 3. The determination
			 shall be reported to Congress.
			(b)Subsequent actionThe United States shall oppose any proposed
			 change in the governance arrangement of the international financial institution
			 (described in subsection (a)), if the Secretary renders an affirmative
			 determination pursuant to subsection (a).
			(c)Further
			 actionThe United States
			 shall continue to oppose any proposed change in the governance arrangement of
			 the international financial institution, pursuant to subsection (b), until the
			 Secretary determines and reports to Congress that the proposed change would not
			 benefit any member of the international financial institution, in the form of
			 increased voting shares or representation, that has a currency that is
			 designated a currency for priority action pursuant to section 4(a)(3).
			10.Adjustment for fundamentally misaligned
			 currency designated for priority action
			(a)In generalSubsection (c)(2) of section 772 of the
			 Tariff Act of 1930 (19 U.S.C. 1677a(c)(2)) is amended—
				(1)by striking and at the end
			 of subparagraph (A);
				(2)by striking the period at the end of
			 subparagraph (B) and inserting , and; and
				(3)by adding at the end the following:
					
						(C)if required by section 6(a)(1) of the
				Currency Exchange Rate Oversight Reform Act
				of 2011, the percentage by which the domestic currency of the
				producer or exporter is undervalued in relation to the United States dollar as
				determined under section
				771(37).
						.
				(b)Calculation methodologySection 771 of the Tariff Act of 1930 (19
			 U.S.C. 1677) is amended by adding at the end the following:
				
					(37)Percentage undervaluationThe administering authority shall determine
				the percentage by which the domestic currency of the producer or exporter is
				undervalued in relation to the United States dollar by comparing the nominal
				value associated with the medium-term equilibrium exchange rate of the domestic
				currency of the producer or exporter, identified by the Secretary pursuant to
				section 3(b)(7) of the Currency Exchange Rate
				Oversight Reform Act of 2011, to the official daily exchange rate
				identified by the administering
				authority.
					.
			11.Currency undervaluation under
			 countervailing duty law
			(a)Investigation or reviewSubsection (c) of section 702 of the Tariff
			 Act of 1930 (19 U.S.C. 1671a(c)) is amended by adding at the end the
			 following:
				
					(6)Currency undervaluationFor purposes of a countervailing duty
				investigation under this subtitle where the determinations under clauses (i)
				and (ii) of paragraph (1)(A) are affirmative, or a review under subtitle C of
				this title, the following shall apply:
						(A)In generalThe administering authority shall initiate
				an investigation to determine whether currency undervaluation by the government
				of a country or any public entity within the territory of a country is
				providing, directly or indirectly, a countervailable subsidy as described in
				section 771(5), if—
							(i)a petition filed by an interested party
				(described in subparagraph (C), (D), (E), (F), or (G) of section 771(9))
				alleges the elements necessary for the imposition of the duty imposed by
				section 701(a); and
							(ii)the petition is accompanied by information
				reasonably available to the petitioner supporting those allegations.
							(B)Designation of fundamentally misaligned
				currency for priority actionUpon designation of a currency as a
				fundamentally misaligned currency for priority action pursuant to section
				4(a)(3) of the Currency Exchange Rate
				Oversight Reform Act of 2011, the administering authority shall
				initiate an investigation to determine whether the country that issues such
				currency is providing, directly or indirectly, a countervailable subsidy as
				defined in section 771(5), if—
							(i)a petition filed by an interested party
				(described in subparagraph (C), (D), (E), (F), or (G) of section 771(9))
				alleges the elements necessary for the imposition of the duty imposed by
				section 701(a); and
							(ii)the petition is accompanied by information
				reasonably available to the petitioner supporting those
				allegations.
							.
			(b)Benefit calculation
			 methodologySection 771 of
			 the Tariff Act of 1930 (19 U.S.C. 1677), as amended by section 10(b), is
			 further amended by adding at the end the following:
				
					(38)Currency undervaluation
				benefitFor purposes of a
				countervailing duty investigation under subtitle A of this title, or a review
				under subtitle C of this title, the following shall apply:
						(A)In generalIf the administering authority determines
				to investigate whether currency undervaluation is a countervailable subsidy as
				defined in section 771(5), the administering authority shall determine whether
				there is a benefit to the recipient and measure such benefit by comparing the
				simple average of the real exchange rates derived from application of the
				macroeconomic-balance approach and the equilibrium-real-exchange-rate approach
				to the official daily exchange rate identified by the administering authority.
				The administering authority shall rely upon data that are publicly available,
				reliable, and compiled and maintained by the International Monetary Fund or the
				World Bank, or other international organizations or national governments if
				International Monetary Fund or World Bank data is not available.
						(B)Designation of fundamentally misaligned
				currency for priority actionIn the case of designation of a currency as
				a fundamentally misaligned currency for priority action pursuant to section
				4(a)(3) of the Currency Exchange Rate
				Oversight Reform Act of 2011, the administering authority shall
				determine whether there is a benefit to the recipient and measure such benefit
				by comparing the nominal value associated with the medium-term equilibrium
				exchange rate of the currency of the exporting country, identified by the
				Secretary pursuant to section 3(b)(7) of such Act, to the official daily
				exchange rate identified by the administering authority.
						(C)Definitions
							(i)Macroeconomic-balance
				approachThe term
				macroeconomic-balance approach means a methodology under which the
				level of undervaluation of the real effective exchange rate of the exporting
				country’s currency is defined as the change in the real effective exchange rate
				needed to achieve equilibrium in the exporting country’s balance of payments,
				as such methodology is described in the guidelines of the International
				Monetary Fund’s Consultative Group on Exchange Rate Issues, if
				available.
							(ii)Equilibrium-real-exchange-rate
				approachThe term
				equilibrium-real-exchange-rate approach means a methodology under
				which the level of undervaluation of the real effective exchange rate of the
				exporting country’s currency is defined as the difference between the observed
				real effective exchange rate and the real effective exchange rate, as such
				methodology is described in the guidelines of the International Monetary Fund’s
				Consultative Group on Exchange Rate Issues, if available.
							(iii)Real exchange ratesThe term real exchange rates
				means the bilateral exchange rates derived from converting the trade-weighted
				multilateral exchange rates yielded by the macroeconomic-balance approach and
				the equilibrium-real-exchange-rate approach into real bilateral
				terms.
							.
			(c)Export
			 subsidySection 771(5A)(B) of
			 the Tariff Act of 1930 (19 U.S.C. 1677(5A)(B)) is amended by adding at the end
			 the following new sentence: The fact that a subsidy may also be provided
			 in circumstances that do not involve export shall not, for that reason alone,
			 mean that the subsidy cannot be considered contingent upon export
			 performance..
			(d)Effective
			 dateThe amendments made by
			 this section apply to countervailing duty investigations initiated under
			 subtitle A of title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.) and
			 reviews initiated under subtitle C of title VII of such Act (19 U.S.C. 1675 et
			 seq.) before, on, or after the date of the enactment of this Act.
			12.Nonmarket economy statusParagraph (18)(B) of section 771 of the
			 Tariff Act of 1930 (19 U.S.C. 1677(18)(B)) is amended—
			(1)by striking and at the end
			 of clause (v); and
			(2)by redesignating clause (vi) as clause
			 (vii) and inserting after clause (v) the following:
				
					(vi)whether the currency of the foreign country
				is designated, or has been designated at any time over the 5 years prior to
				review of nonmarket economy status, a currency for priority action pursuant to
				section 4(a)(3) of the Currency Exchange Rate
				Oversight Reform Act of 2011,
				and
					.
			13.Application to Canada and
			 MexicoPursuant to article
			 1902 of the North American Free Trade Agreement and section 408 of the North
			 American Free Trade Agreement Implementation Act (19 U.S.C. 3438), section
			 6(a)(1) and the amendments made by sections 10, 11, and 12 shall apply with
			 respect to goods from Canada and Mexico.
		14.Advisory committee on international
			 exchange rate policy
			(a)Establishment
				(1)In generalThere is established an Advisory Committee
			 on International Exchange Rate Policy (in this section referred to as the
			 Committee). The Committee shall be responsible for—
					(A)advising the Secretary in the preparation
			 of each report to Congress on international monetary policy and currency
			 exchange rates, provided for in section 3; and
					(B)advising Congress and the President with
			 respect to—
						(i)international exchange rates and financial
			 policies; and
						(ii)the impact of such policies on the economy
			 of the United States.
						(2)Membership
					(A)In generalThe Committee shall be composed of 9
			 members as follows, none of whom shall be employees of the Federal
			 Government:
						(i)Congressional appointees
							(I)Senate appointeesFour persons shall be appointed by the
			 President pro tempore of the Senate, upon the recommendation of the chairmen
			 and ranking members of the Committee on Banking, Housing, and Urban Affairs and
			 the Committee on Finance of the Senate.
							(II)House appointeesFour persons shall be appointed by the
			 Speaker of the House of Representatives upon the recommendation of the chairmen
			 and ranking members of the Committee on Financial Services and the Committee on
			 Ways and Means of the House of Representatives.
							(ii)Presidential appointeeOne person shall be appointed by the
			 President.
						(B)QualificationsPersons shall be selected under
			 subparagraph (A) on the basis of their objectivity and demonstrated expertise
			 in finance, economics, or currency exchange.
					(3)TermsMembers shall be appointed for a term of 4
			 years or until the Committee terminates. An individual may be reappointed to
			 the Committee for additional terms.
				(4)VacanciesAny vacancy in the Committee shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment.
				(b)Duration of committeeNotwithstanding section 14(c) of the
			 Federal Advisory Committee Act (5 U.S.C. App.), the Committee shall terminate
			 on the date that is 4 years after the date of the enactment of this Act unless
			 renewed by the President pursuant to section 14 of the Federal Advisory
			 Committee Act (5 U.S.C. App.) for a subsequent 4-year period. The President may
			 continue to renew the Committee for successive 4-year periods by taking
			 appropriate action prior to the date on which the Committee would otherwise
			 terminate.
			(c)Public meetingsThe Committee shall hold at least 2 public
			 meetings each year for the purpose of accepting public comments, including
			 comments from small business owners. The Committee shall also meet as needed at
			 the call of the Secretary or at the call of two-thirds of the members of the
			 Committee.
			(d)ChairpersonThe Committee shall elect from among its
			 members a chairperson for a term of 4 years or until the Committee terminates.
			 A chairperson of the Committee may be reelected chairperson but is ineligible
			 to serve consecutive terms as chairperson.
			(e)StaffThe Secretary shall make available to the
			 Committee such staff, information, personnel, administrative services, and
			 assistance as the Committee may reasonably require to carry out its
			 activities.
			(f)Application of Federal advisory committee
			 Act
				(1)In generalThe provisions of the Federal Advisory
			 Committee Act (5 U.S.C. App.) shall apply to the Committee.
				(2)ExceptionExcept for the 2 annual public meetings
			 required under subsection (c), meetings of the Committee shall be exempt from
			 the requirements of subsections (a) and (b) of sections 10 and 11 of the
			 Federal Advisory Committee Act (relating to open meetings, public notice,
			 public participation, and public availability of documents), whenever and to
			 the extent it is determined by the President or the Secretary that such
			 meetings will be concerned with matters the disclosure of which would seriously
			 compromise the development by the United States Government of monetary and
			 financial policy.
				15.Repeal of the Exchange Rates and Economic
			 Policy Coordination Act of 1988The Exchange Rates and International
			 Economic Policy Coordination Act of 1988 (22 U.S.C. 5301 et seq.) is
			 repealed.
		
	
		
			Passed the Senate
			 October 11, 2011.
			
			Secretary
		
	
	
	
